Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction requirement of 22 Sept 2020 is withdrawn. As stated in the restriction, “Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.” 
Each independent claim (41, 43, 46, and 47) incorporates the subject matter of claim 36, as the examiner is giving this subject matter weight in its recitation in the claim preamble. 

Allowable Subject Matter
Claims 36-39 and 41-53 are allowed.

The following is an examiner’s statement of reasons for allowance: the available prior art fails to teach or make obvious the limitations of claim 36, as each independent claim incorporates the limitations of claim 36. The prior art fails to teach or suggest an additive manufacturing device with an electronic controller adapted to manufacture a one-piece sacrificial mould comprising one inlet being connected to a first volume and one outlet being connected to the first volume, a build platform with one or more securing elements extending away from . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742